Case 6:20-cv-00665-RBD-GJK Document 6 Filed 05/05/20 Page 1 of 4 PageID 79



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

WIDERMAN MALEK P.L.,
CELEBRATION LAW P.A.,
INN PARTNERS LLC,
CELEBRATION TITLE GROUP, LLC,
LAND AND SEA SURF, LLC,                           Case No.: 6:20-cv-00665
CAPE MARINE SERVICES, INC.,
SAFARI TRADING LLC,
SELECT CRANE SALES, LLC,
DMS MOVING SYSTEMS OF ALABAMA, INC.,
DEARBORN MOVING AND STORAGE, INC.,
BRAZ BRO’S INC.,
JMR BUILDERS, INC.,
BEACHSIDE MARINE, INC.,
SCORPION MARINE SALES & SERVICE, INC.,
99 BOTTLES HOSPITALITY LLC,
KIRK W. KESSEL COMPANIES, INC.,
PAUL MEISSNER
THE SOUP SHOP, INC.,
RED GINGER CHINESE RESTAURANT INC.,
RED GINGER GROUP LLC,
SOUTHERN CLOUD SOLUTIONS CORPORATION,
THE BREVARD HEALTH ALLIANCE, INC.,
SHAPES GROUP LTD CO.,
CASCADE FINANCIAL LLC,
HOSKINS CONSTRUCTION INC.,
THE GATHERING TABLE INC.,
TROISI INC.,
JIMMY’S CIGAR LOUNGE, LLC,
MR & MRS FREDDIE FIX IT, INC.,
CHILDREN’S DENTAL PLACE OF EAST BOCA,
INC.,
CHILDREN’S DENTAL PLACE OF WELLINGTON,
INC.,
JENKINS ARAH CORPORATION,
PARADISE AIR & HEAT LLC,
A PLACE LIKE HOME ALF, INC.,
DOWNTOWN DEBAUCHERY, INC.,
ROBERT T. SCHROTH P.A.,
TACTICAL AESTHETICS, PLLC,
CELEBRATION POINTE INSURANCE AGENCY,
INC.,
ADVANTAGE CONCRETE OF FLORIDA, INC.,
INLET GRILL LLC,

                                    1
 Case 6:20-cv-00665-RBD-GJK Document 6 Filed 05/05/20 Page 2 of 4 PageID 80



 FLEET MULTIPLIERS, INC.,
 ENDLESS SUMMER TATTOO, LLC,
 FIGUEROA TEAM LLC,
 T-LIGO USA, LLC,
 NOVAPRO, INC.,
 UBIQUITOUS DESIGNS & RENOVATIONS, INC.,
 ROCKIN' RELIX INTERNATIONAL, LLC,
 CIBELLI’S LLC,
 PAUL BLACKMORE,
 SIDELINE SPORTS PHOTOGRAPHY, LLC,
 INTERNATIONAL TITLE AND ESCROW
 COMPANY, LLC,
 TITLE SOLUTIONS OF FLORIDA, LLC,
 MURDOCK’S FINANCIAL SERVICES, INC.,

                 Petitioners,

                v.

 JOVITA CARRANZA, Administrator of the
 UNITED STATES SMALL BUSINESS
 ADMINISTRATION,

                 Respondent



              PETITIONERS’ MOTION FOR PRELIMINARY INJUNCTION

       The Petitioners, Widerman Malek P.L. et al. (hereinafter referred to as “Petitioners”), by

counsel, move the Court, pursuant to Fed. R. Civ. P. 65(a), to set the Motion for Preliminary

Injunction for hearing at the earliest available date on the Court’s docket, and to issue a Preliminary

Injunction pending trial on the merits of Petitioners’ Verified Complaint.

       This Motion is supported by the accompanying Memorandum and the Declaration of

attorney Mark F. Warzecha.

       WHEREFORE, the Petitioners, Widerman Malek P.L. et al., by counsel, request the Court

to set a hearing to determine their Motion for Preliminary Injunction, to issue a Preliminary

Injunction which, during the pendency of this action, orders the Respondent to comply with the



                                                  2
 Case 6:20-cv-00665-RBD-GJK Document 6 Filed 05/05/20 Page 3 of 4 PageID 81



terms of CARES Act’s Economic Injury Disaster Loan law and enjoins the Respondent from its

unlawful and damaging behavior as set out in Petitioners’ Verified Complaint pending a trial on

the merits of the Verified Complaint, and for all other relief as is just and proper in the premises.

Dated: May 5, 2020
                                               /s/ James Ippoliti
                                               JAMES IPPOLITI, Esq.
                                               FL Bar No. 102674
                                               MARK WARZECHA, Esq.
                                               FL Bar No. 095779
                                               JEFF IPPOLITI, Esq. (Pending Admission)
                                               FL Bar No. 095608
                                               SCOTT WIDERMAN, Esq.
                                               FL Bar No. 585823
                                               jim@uslegalteam.com
                                               mfw@uslegalteam.com
                                               jeff@uslegalteam.com
                                               scott@uslegalteam.com
                                               WIDERMAN MALEK P.L.
                                               Attorneys for Petitioners
                                               1990 W. New Haven Ave., Second Floor
                                               Melbourne, FL 32904
                                               Phone: 321-255-2332




                                                  3
 Case 6:20-cv-00665-RBD-GJK Document 6 Filed 05/05/20 Page 4 of 4 PageID 82



                                  CERTIFICATE OF SERVICE

       I certify that on May 5, 2020, I electronically filed the foregoing with the Clerk of the Court

using the ECF system. I sent copies of this filing to the Respondent via US Mail and Certified

Mail, return receipt requested.

Dated: May 5, 2020
                                              /s/ James Ippoliti
                                              JAMES IPPOLITI, Esq.
                                              FL Bar No. 102674
                                              MARK WARZECHA, Esq.
                                              FL Bar No. 095779
                                              JEFF IPPOLITI, Esq. (Pending Admission)
                                              FL Bar No. 095608
                                              SCOTT WIDERMAN, Esq.
                                              FL Bar No. 585823
                                              jim@uslegalteam.com
                                              mfw@uslegalteam.com
                                              jeff@uslegalteam.com
                                              scott@uslegalteam.com
                                              WIDERMAN MALEK P.L.
                                              Attorneys for Petitioners
                                              1990 W. New Haven Ave., Second Floor
                                              Melbourne, FL 32904
                                              Phone: 321-255-2332




                                                 4
